EXHIBIT A TO AMENDMENT NO. 2
TO SUBSCRIPTION AND PURCHASE AGREEMENT

INTERIM CONVERTIBLE SECURED PROMISSORY NOTE

          $ 1,400,000    
July 24, 2009
       
Los Angeles, California

THIS INTERIM CONVERTIBLE SECURED PROMISSORY NOTE (this “Note”) is hereby issued
by Clearant, Inc., a Delaware corporation (“Borrower”) to CPI Investments, Inc.,
an Arizona corporation (“Lender”), as of the date first listed above (the
“Closing Date”) pursuant to the Subscription and Purchase Agreement between the
Borrower and Lender dated as of July 8, 2008, as amended (the “Subscription
Agreement”). Capitalized terms used herein but not defined shall have the
meaning ascribed to such terms in the Subscription Agreement.

FOR VALUE RECEIVED, Borrower hereby unconditionally promises to pay, on the
Maturity Date, to the order of Lender in lawful money of the United States of
America and in immediately available funds, the then outstanding Principal
Amount (as defined below), together with accrued and unpaid interest thereon, in
the manner set forth herein. For the purposes of this Note, “Principal Amount”
shall mean One Million Four Hundred Thousand Dollars ($1,400,000), less any
amount converted into shares of Common Stock, pursuant to the terms of Article 5
hereof, plus any accrued but unpaid interest accreted on an annual basis.
Borrower further agrees to pay interest on the Principal Amount outstanding from
time to time, which interest shall accrue and accrete per annum at the rate
equal to twelve (12%) percent, commencing on the date of this Note. Interest
shall be calculated on the basis of a 365-day (or 366-day, as the case may be)
year, for the actual number of days elapsed and shall be paid monthly one
(1) month in arrears.

All closings evidenced by this Note and all payments (including those described
in Article 1) shall be endorsed by the holder hereof on a grid schedule, or on a
continuation thereof (the "Grid”); provided, that failure to make such notations
or any error in such notations shall not affect the obligations of Borrower
under this Note.

ARTICLE 1
REPAYMENT

1.1 Maturity Date; Payment on Demand. Subject to the terms of this Section 1.1,
the outstanding Principal Amount and all unpaid interest accrued thereon shall
be payable and due on July 8, 2012 (as extended or accelerated pursuant to this
Section 1.1, the “Maturity Date”). Notwithstanding the foregoing, if there has
been an Event of Default by the Borrower, the outstanding Principal Amount and
any and all interest or other amounts accrued hereunder but remaining unpaid,
shall become immediately due and payable. The existence or occurrence of any of
the following events shall constitute an event of default (“Event of Default”):
(i) the failure by Borrower to make any payment of principal, interest or other
amounts due under this Note in accordance with the terms of this Note; or
(ii) any “event of default” as defined in Section 5.1 of the Security Agreement
(as defined in Article 2 below). This Note shall survive and continue until the
Principal Amount and any and all interest and other amounts accrued and owing
hereunder, but remaining unpaid, has been fully-paid hereunder. From and after
the date upon which any Event of Default has occurred and for so long as it is
continuing, the Principal Amount shall bear interest at the rate of sixteen
percent (16%) per annum.

1.2 Prepayment. Borrower may prepay this Note, in whole or in part, and any time
on or after July 8, 2011. Any conversion of any Principal Amount into Common
Stock pursuant to Section 5.1 below shall not be deemed a “prepayment” for
purposes of this Section 1.2.

1.3 Payment of Interest. Regardless of whether Lender elects to convert as set
forth in Article 5 hereof or to demand payment as set forth in Section 1.1
above, payment of interest shall only be made in cash, and such amounts shall
not be convertible as set forth herein.

ARTICLE 2
SECURITY AGREEMENT

2.1 This Note is entitled to the benefit of that certain Security Agreement,
dated as of even date herewith and attached hereto as Schedule A, between Lender
(aka “Secured Party”) and Borrower (aka, “Debtor”), as the same may from time to
time be amended or supplemented (as amended, the “Security Agreement”), pursuant
to which Lender is granted a first priority security interest in the Collateral
(as such term is defined in the Security Agreement). This Note shall be subject
to the terms and conditions set forth in such Security Agreement.

ARTICLE 3
PLACE OF PAYMENT; APPLICATION OF PAYMENTS

3.1 Place of Payment. All amounts payable hereunder shall be payable to Lender
in lawful money of the United States, at such bank account as shall be
designated by Lender in immediately available funds.

3.2 Application of Payments. Payment on this Note shall be applied first to any
expenses of collection, then to accrued interest, and thereafter to the
Principal Amount.

ARTICLE 4
BORROWER DEFAULT; LENDER DEFAULT

4.1 Borrower Default. Upon the occurrence of an Event of Default of the Borrower
(as defined in Section 1.1 above) the unpaid Principal Amount, all unpaid
accrued interest thereon and all other amounts owing hereunder may, at the
option of Lender, become immediately due and payable to Lender.

4.2 Lender Default. In the event that one or more of the closings of the
Tranches contemplated in the Subscription Agreement do not occur as a result of
the Lender’s failure to timely deliver consideration for the Notes as set forth
in the Subscription Agreement (the "Lender Default”), then, upon the
commencement of any such Lender Default, interest hereon shall cease to accrue
for the lesser of (i) a period of six (6) months or (ii) until such time as the
Lender Default is cured.

ARTICLE 5
CONVERSION

5.1 Mechanics of Conversion; Conversion Amount.

5.1.1 At any time prior to three (3) years from the Closing Date, upon the
issuance of a written demand for conversion from Lender (the “Demand Notice”),
Lender may, at its sole option, elect to convert all or any portion of the
outstanding Principal Amount as of such date into shares of Borrower’s Common
Stock (the “Common Stock”), the definitive terms of which are set forth in the
SEC Reports, in accordance with this Article 5. The Demand Notice shall state
the date of the conversion (the “Conversion Date”), provided, that such date
shall be more than five (5) days from the date of the Demand Notice. The number
of shares of Common Stock (calculated to the nearest whole share rounding up on
an as-converted common-equivalent basis) (the "Conversion Amount”) to which
Lender shall be entitled to receive upon such conversion of all or any portion
of the outstanding Principal Amount shall be equal to the Principal Amount that
Lender specifies in the Demand Notice divided by $0.11 (the “Conversion Price”).
Should the Company, at any time after the date hereof, subdivide or combine the
outstanding Common Stock or issue a stock dividend with respect to the Common
Stock, the Conversion Price in effect immediately prior to such subdivision or
the issuance of such dividend shall be proportionately adjusted, in each case
effective at the close of business on the date of such subdivision, dividend or
combination, as the case may be.

5.1.2 No later than three (3) days after the Conversion Date, in consideration
for the conversion of all or any portion of the outstanding Principal Amount,
the Borrower shall deliver to the Lender all of the Common Stock Documents (as
defined). For the purposes of this Section 5.1, "Common Stock Documents” shall
mean certificates and all other documentation, in each case, duly endorsed,
representing full title and ownership, and all corresponding rights pertaining
thereto, to such Common Stock, free and clear of any and all liens, charges,
encumbrances, claims, or restrictions, and issued in the name or names in which
Lender wishes such certificate or certificates for the Common Stock to be
issued. Concurrent with, and subject to the receipt of the Common Stock
Documents, Lender shall adjust the Grid to reflect the conversion of all or any
portion of the outstanding Principal Amount.

5.1.3 On the Conversion Date, the Lender shall deliver the Note to the Borrower
for cancellation. Should the Lender convert less than the Principal Amount, the
Borrower will re-issue to the Lender a new note for the remainder of the
unconverted Principal Amount, in a form containing identical terms and
conditions to this Note.

5.2 Issue Taxes. Borrower shall pay any and all stamp, issue and other taxes
that may be payable in respect of the issuance or delivery of the Common Stock.

5.3 Reservation of Stock Issuable Upon Conversion. Upon any conversion pursuant
to Section 5.1 above, Borrower will take all corporate action as may be
necessary to authorize (or increase its authorized but unissued) shares of
Common Stock to such number of shares as shall be sufficient to effect the
conversion of this Note under Section 5.1 above, including, without limitation,
obtaining the requisite stockholder and board of director approvals necessary to
amend and restate Borrower’s articles of incorporation and bylaws, if necessary.

5.4 Fractional Shares. No fractional shares shall be issued upon the conversion
of this Note into the Common Stock. If the conversion would result in the
issuance of a fraction of a share of the Common Stock, Borrower shall round up
to the nearest whole share of the Common Stock.

ARTICLE 6
WAIVER

6.1 Except as otherwise provided herein, Borrower, for itself and for its
successors, transferees and assigns, waives presentment and written demand for
payment, notice of dishonor, protest and notice of protest of this Note,
bringing of suit, lack of diligence or delays in collection or enforcement of
this Note and notice of the intention to accelerate and any other indulgence or
forbearance, and shall pay all costs of collection when incurred, including,
without limitation, reasonable attorneys’ fees, costs and other expenses.

ARTICLE 7
GENERAL

7.1 Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including telex, telecopy or similar writing) and
shall be given,

if to Lender, to:

 
CPI Investments, Inc.
c/o Titus, Brueckner & Berry, P.C.
8355 E. Hartford Drive, Suite 200
Scottsdale, Arizona 85255
Attention: Charles R. Berry
Facsimile No. (480) 483-3215

with a copy to:

 
Titus, Brueckner & Berry, P.C.
8355 E. Hartford Drive, Suite 200
Scottsdale, Arizona 85255
Attention: Charles R. Berry
Facsimile No. (480) 483-3215

1

if to Borrower, to:

 
Clearant, Inc.
1801 Avenue of the Stars
Suite 435
Los Angeles, CA 90067
Attention: Jon Garfield
Facsimile: (310) 479-2959

with a copy to:

 
Dreier Stein Kahan Browne Woods George LLP
The Water Garden
1620 26th Street, Sixth Floor, North Tower
Santa Monica, California 90404
Attention: John C. Kirkland, Esq.
Facsimile: (424) 202-6250

Any notice which is delivered personally in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party (or its agent for notices hereunder). Any notice which is
addressed and mailed in the manner herein provided shall be conclusively
presumed to have been duly given to the party to which it is addressed at the
close of business, local time of the recipient, on the third day after the day
it is so placed in the mail. Any notice which is sent via facsimile in the
manner provided herein shall be conclusively presumed to have been duly given to
the party to whom it is directed upon confirmation of such facsimile. Any notice
which is sent by reputable express overnight courier service in the manner
provided herein shall be conclusively presumed to have been duly given to the
party to which it is addressed at the close of business on the next day after
the day it is deposited with such courier service.

7.2 Amendments; No Waivers.

7.2.1 Any provisions of this Note may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
Lender and Borrower, or in the case of a waiver, by the party against whom the
waiver is to be effective.

7.2.2 No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

7.3 Choice of Law; Jurisdiction; Venue. This Note has been executed and
delivered in Los Angeles, California, United States of America. This Note shall
be governed by, and construed and enforced in accordance with, the laws of the
state of Arizona, including, without limitation, without regard to any conflicts
of law provision that would require the application of the law of any other
jurisdiction. The parties submit to the exclusive jurisdiction of the state and
federal courts located in the City of Los Angeles, California in any action or
proceeding relating to the issues arising out of or relating to this Note. The
parties waive any objections to venue or the defense of an inconvenient forum in
any such action or proceeding in any such court. A final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions.

7.4 Expenses; Attorneys’ Fees; Collection Costs. Each of Lender and Borrower
shall bear the entire cost of its own expenses and legal fees incurred on its
behalf with respect to this Note, and the transactions contemplated hereby. If
any action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorneys’
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

7.5 Assignment. The provisions of this Note shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Neither party may assign its rights or delegate its duties under this Note
without the prior written consent of the other party. Notwithstanding the
foregoing, Lender may assign the rents and proceeds accruing herefrom, provided
that no such third party assignee shall have any rights or recourses against the
Borrower upon occurrence of an Event of Default, and the Lender shall not enter
into any such assignment providing for any rights to the contrary.

7.6 Severability; Headings. If any provision herein is held to be invalid or
unenforceable for any reason, the remaining provisions will continue in full
force without being impaired or invalidated in any way. The parties agree to
replace any invalid provision with a valid provision that most closely
approximates the intent and economic effect of the invalid provision. Headings
are for reference purposes only and in no way define, limit, construe or
describe the scope or extent of such section.

7.7 No Presumption Against Drafter. Each of the parties hereto has jointly
participated in the negotiation and drafting of this Note, including the
Exhibits and Schedules attached hereto. In the event of an ambiguity or a
question of intent or interpretation arises, this Note shall be construed as if
drafted jointly by each of the parties hereto and no presumptions or burdens of
proof shall arise favoring any party by virtue of the authorship of any of the
provisions of this Note.

7.8 Entire Agreement. This Note, including the Schedules attached hereto,
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, understandings and
negotiations, both written and oral, between the parties with respect to the
subject matter of this Note. No representation, inducement, promise,
understanding, condition or warranty not set forth herein has been made or
relied upon by either party hereto. This Note, including the Exhibits and
Schedules attached hereto, and all provisions hereof and thereof, are intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder.

7.9 Further Assurances. Borrower shall, at any time and from time to time, upon
the written request of Lender, execute and deliver to Lender such further
documents and instruments (including, without limitation, financing statements
in connection with Lender’s security interest granted hereby) and do such other
acts and things as Lender may reasonably request in order to effectuate fully
the purpose and intent of this Note.

7.10 Time of Essence. Time is of the essence.

IN WITNESS WHEREOF, the undersigned has caused this Convertible Secured
Promissory Note to be duly executed by its respective authorized officer as of
the day and year first above written.

CLEARANT, INC.

By: /s/ Jon Garfield
Name: Jon Garfield
Title: Chief Executive Officer


H:\2190\Clearant — Form of Convertible Secured Promissory Note
(CenterPointe)       TBB-2009 07 20       v1

CONVERTIBLE SECURED PROMISSORY NOTE GRID

                  Date   Action Taken   Outstanding Principal Amount   Notes
07/08/2008  
Initial Advance
  $ 400,000    
   
 
         
09/05/2008  
Advance — $252,000
  $ 652,000    
   
 
         
10/01/2008  
Advance - $148,000
  $ 800,000    
   
 
         
12/12/2008  
Advance — $68,660
  $ 868,660    
   
 
         
01/08/2009  
Advance — $50,000
  $ 918,660    
   
 
         
02/26/2009  
Advance — $155,064
  $ 1,073,724    
   
 
         
03/12/2009  
Advance — $77,400
  $ 1,151,124    
   
 
         
05/04/2009  
Advance — $75,956
  $ 1,227,080    
   
 
         
05/19/2009  
Advance — $60,344
  $ 1,287,424    
   
 
         
07/24/2009  
Advance — $112,576
  $ 1,400,000    
   
 
         


SECURITY AGREEMENT

2